                    Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: OR 20-72-BLG-SPW-1
 CODY RAYMOND HANSON                                                       USM Number: 18062-046
                                                                           Mathew M. Stevenson
                                                                           DefendaiiTs Aiioniey



THE DEFENDANT:
 0     pleaded guilty to count(s)                        2 of the Indictment
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:84 lA=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                         04/29/2020
 Aiding and Abetting; 21:853(A)(1) and (2) and 21 :881(A)(11) Forfeiture
 Allegation




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   Count I of the Indictment is dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             Julv 29.2021
                                                             Date of Imposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             July29,_2_02i
                                                             Date
Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 2 of 7
Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 3 of 7
Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 4 of 7
Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 5 of 7
Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 6 of 7
Case 1:20-cr-00072-SPW Document 67 Filed 07/29/21 Page 7 of 7
